Citation Nr: 1040743	
Decision Date: 10/29/10    Archive Date: 11/04/10

DOCKET NO.  09-27 771	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for residuals of a right 
foot injury.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

L. Barstow, Associate Counsel




INTRODUCTION

The Veteran had active military service from November 1955 to 
March 1960.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a June 2009 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska. 

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran has bilateral hearing loss that was likely 
incurred in service.

2.  The Veteran has tinnitus that was likely incurred in service.

3.  The Veteran does not have residuals of a right foot injury 
that are causally or etiologically related to his military 
service.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran has bilateral hearing loss that was incurred in service.  
38 U.S.C.A. §§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.304, 3.385 (2010).

2.  Resolving reasonable doubt in favor of the Veteran, the 
Veteran has tinnitus that was incurred in service.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304 (2010).

3.  The Veteran does not have residuals of a right foot injury 
that are the result of disease or injury incurred in or 
aggravated during active military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA) 

The VCAA describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his 
representative of any information, and any medical or lay 
evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  The VCAA notice must inform the 
claimant of any information and evidence not of record (1) that 
is necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was apprised of VA's duties to 
both notify and assist in correspondence dated in April 2009, 
well before the AOJ's initial adjudication of the claims.  

Specifically regarding VA's duty to notify, the notification to 
the Veteran apprised him of what the evidence must show to 
establish entitlement to the benefits sought, what evidence 
and/or information was already in the RO's possession, what 
additional evidence and/or information was needed from the 
Veteran, what evidence VA was responsible for getting, and what 
information VA would assist in obtaining on the Veteran's behalf.  
Additionally, the notification included the criteria for 
assigning disability ratings and for award of an effective date, 
see Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
RO also provided a statement of the case (SOC) reporting the 
results of its reviews of the issues on appeal and the text of 
the relevant portions of the VA regulations.

Regarding VA's duty to assist, the RO obtained the Veteran's 
service treatment records (STRs), post-service medical records, 
and secured an examination in furtherance of his claims.  VA has 
no duty to inform or assist that was unmet.

VA opinions with respect to the issues on appeal were obtained in 
June 2009.  38 C.F.R. § 3.159(c)(4).  To that end, when VA 
undertakes to provide a VA examination or obtain a VA opinion, it 
must ensure that the examination or opinion is adequate.  Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).  As noted below, the 
Board finds that the June 2009 VA opinions obtained in this case 
were sufficient, as they were predicated on a full reading of the 
VA medical records in the Veteran's claims file.  They consider 
all of the pertinent evidence of record, the statements of the 
appellant, and provide explanations for the opinions stated.  
Accordingly, the Board finds that VA's duty to assist with 
respect to obtaining a VA examination or opinion with respect to 
the issues on appeal has been met.  38 C.F.R. § 3.159(c)(4).

II.  The Merits of the Claims

The Veteran contends that he has bilateral hearing loss and 
tinnitus as a result of in-service acoustic trauma.  He also 
contends that his current right foot disorder is the result of an 
in-service injury.

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated during active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service 
connection may also be granted for any injury or disease 
diagnosed after service, when all the evidence, including that 
pertinent to service, establishes that the disease or injury was 
incurred in service.  38 C.F.R. § 3.303(d).  Generally, service 
connection requires (1) the existence of a present disability, 
(2) in-service incurrence or aggravation of an injury or disease, 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163 (1995). 

Bilateral Hearing Loss and Tinnitus

Certain chronic diseases, including sensorineural hearing loss, 
may be presumptively service connected if they become manifest to 
a degree of 10 percent or more within one year of leaving 
qualifying military service.  38 C.F.R. §§ 3.307(a)(3); 3.309(a) 
(2010).  Moreover, the absence of evidence of hearing loss in 
service is not a bar to service connection for hearing loss.  See 
Hensley v. Brown, 5 Vet. App. 155, 160 (1993).

For the purposes of applying the laws administered by VA, 
impaired hearing is considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 2000, 
3000, and 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of those frequencies are 
26 decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. §  
3.385.

The Veteran's STRs show no complaints of, or treatment for, 
bilateral hearing loss or tinnitus.  His entrance examination in 
November 1955 showed normal hearing acuity of 15/15 on whispered 
and spoken voice tests.  His discharge examination in March 1960 
also showed normal hearing acuity of 15/15 on whispered and 
spoken voice tests.  However, an audiometric test was also 
performed at discharge.  Because the audiometric test was done 
prior to October 1967 the puretone thresholds are assumed to have 
been reported in ASA units which requires conversion to ISO 
units.  Audiometric testing, converted from ASA to ISO units, 
revealed puretone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
10
10
10
10
LEFT
30
15
10
10
0

At the Veteran's June 2009 VA audiological examination, he 
reported in-service noise exposure of flight line noise and 
headset noise.  Post-service, the Veteran worked as an inspector 
in a factory, but reported little noise exposure there.  He 
reported that the onset of his tinnitus was many years ago.  His 
puretone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
45
40
55
65
LEFT
45
40
15
20
30

Speech audiometry (in accordance with the Maryland CNC Test) 
revealed speech recognition of 88 percent in the right ear and 92 
percent in the left ear.  The Veteran was diagnosed with 
bilateral sensorineural hearing loss and tinnitus.  The examiner 
opined that given the normal hearing at military discharge, it 
was unlikely that current hearing loss was related to military 
noise exposure.  The examiner explained that exposure to either 
impulse sounds or continuous exposure could cause a temporary 
threshold shift.  That disappeared in 16 to 48 hours after 
exposure to loud noise.  Impulse sounds might also damage the 
structure of the inner ear resulting in an immediate hearing 
loss.  Continuous exposure to loud noise could also damage the 
structure of the hair cells resulting in hearing loss.  If the 
hearing did not recover completely from a temporary shift, a 
permanent hearing loss existed.  Since the damage was done when 
exposed to noise, a normal audiogram subsequent to the noise 
exposure would verify that the hearing had recovered without 
permanent loss.  The examiner also opined that the Veteran 
certainly had noise exposure in the military, but could not 
relate his tinnitus to that.  Therefore, the medical opinion was 
that it was less likely than not that the tinnitus was due to 
service.  

A statement from the Veteran dated in August 2009 shows that the 
Veteran misunderstood the examiner's question regarding the onset 
date of his tinnitus.  The Veteran reported that the onset date 
of his tinnitus was in 1958, which is also the date identified in 
his claim. 

Based on review of the evidence and affording the Veteran the 
benefit-of-the-doubt, the Board finds that service connection is 
warranted for bilateral hearing loss and tinnitus.  With regards 
to the Veteran's bilateral hearing loss, the Board notes that the 
Veteran had an elevated threshold of 30 decibels at 500 Hertz in 
his left ear at his discharge examination.  This is significant 
because the thresholds for normal hearing are 0 to 20 decibels, 
and higher threshold levels indicate some degree of hearing loss.  
See Hensley at 157 (citing Schroeder et al. eds., Current Medical 
Diagnosis & Treatment, 1988, pages 110-111).  Therefore, the 
Veteran's discharge audiological examination showed some degree 
of hearing loss in his left ear, although not constituting a 
disability for VA purposes.  Although the Veteran's right ear 
showed normal hearing of 20 decibels at 500 Hertz, since it was 
at the high end of normal and affording the Veteran the benefit-
of-the-doubt, the Board finds that the Veteran's discharge 
examination indicates a decrease in hearing acuity.  

Additionally, the evidence shows that the Veteran had in-service 
acoustic trauma.  Consequently, because the Veteran had noise 
exposure during service, had a degree of left ear hearing loss 
and barely normal right ear hearing acuity shown during service 
on his discharge examination, and because the June 2009 
audiological examination showed bilateral hearing loss 
constituting a current disability for VA purposes, the Board 
finds that the Veteran's bilateral hearing loss is as likely as 
not related to his military service.

The Board acknowledges the April 2005 examiner's opinion to the 
contrary.  However, giving the Veteran the benefit of the doubt, 
the Board finds that the increased threshold and high normal 
threshold at 500 Hertz shown in his discharge examination was 
indicative of the onset of hearing loss that later was shown to 
be impaired hearing as defined by VA.  (As noted above, the 
criteria of 38 C.F.R. § 3.385 do not need to be met during 
military service.)  

The Board also finds that the Veteran's tinnitus is related to 
his military service.  The Veteran has reported that his tinnitus 
began during service.  The Board finds that the Veteran is 
competent to testify regarding the onset of his tinnitus.  
Competent testimony is limited to that which the witness has 
actually observed, and is within the realm of his personal 
knowledge; such knowledge comes to a witness through use of his 
senses, that which is heard, felt, seen, smelled or tasted.  
Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence 
differs from weight and credibility.  The former is a legal 
concept determining whether testimony may be heard and considered 
by the trier of fact, while the later is a factual determination 
going to the probative value of the evidence to be made after the 
evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 
(1997); Layno at 469; see also Cartwright v. Derwinski, 2 Vet. 
App. 24, 25 (1991) ("Although interest may affect the credibility 
of testimony, it does not affect competency to testify.").  
Additionally, the Board finds the Veteran's statements in this 
case are credible.  

Although the VA examiner provided a negative nexus opinion 
because the Veteran did not report that his tinnitus began in 
service at the examination, the Veteran subsequently explained 
that he misunderstood the VA examiner.  The Board finds the 
Veteran's explanation credible.  Therefore, since the Veteran 
credibly reported that the onset of his tinnitus was in service, 
has continued since service, and there is a current diagnosis of 
tinnitus, the Board finds that service connection is warranted.  

Residuals of Right Foot Injury

The Veteran's STRs show that he injured his right foot in July 
1959.  The Veteran reported pain at the distal end of the second 
and third metatarsals.  X-rays showed a chip fracture of the 
second right metatarsal.  A walking boot was applied.  In August 
1959, the boot was removed; no fracture was seen and the Veteran 
was told to wear a hard-soled shoe for two to three weeks.  His 
discharge examination in March 1960 showed clinically normal 
feet.  There is no indication in the Veteran's STRs of any 
continuing right foot problems after July 1959.

Post-service medical records indicate that the Veteran had 
surgery on the first proximal phalanx of his right foot in 
December 2004.  Treatment records for the Veteran's surgery 
reveal that the Veteran reported his in-service injury and also 
reported a right foot injury in 2002.  In 2002 while riding in a 
golf cart, the Veteran stepped out with his right foot and the 
right great toe was smashed between the curb and the side of the 
cart.  The Veteran was diagnosed with traumatic osteoarthritis in 
the right metatarsophalangeal joint.

The Veteran was afforded a VA examination in June 2009.  His 
claims file was reviewed.  The Veteran was diagnosed with right 
first metatarsophalangeal, post operation for hallux limitus with 
residual of chronic pain and right second metatarsal fracture in 
1959, healed.  The examiner opined that it was less likely than 
not that the arthritis for which the Veteran had surgery was 
related to trauma, which occurred at a nearby joint 45 years 
earlier.  The examiner's rationale was that the Veteran injured 
the second and third metatarsals in service and the disease for 
which the Veteran was operated on was between the first 
metatarsal and the proximal phalanx of the hallux.

Based on a review of the evidence, the Board finds that service 
connection for residuals of a right foot injury is not warranted.  
Although the Veteran did injure the second and third metatarsals 
in service, including a fracture of the second metatarsal, the 
evidence does not show that a chronic disability resulted from 
that injury.  As discussed above, the Veteran's discharge 
examination was normal; there is no indication of any right foot 
complaints until 2004 when the Veteran had surgery on the first 
proximal phalanx following a 2002 injury.  The Court has 
indicated that normal medical findings at the time of separation 
from service, as well as the absence of any medical records of a 
diagnosis or treatment for many years after service is probative 
evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 
354, 356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service for 
which there was no clinical documentation of low back condition); 
see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A 
prolonged period without medical complaint can be considered, 
along with other factors concerning a claimant's health and 
medical treatment during and after military service, as evidence 
of whether an injury or a disease was incurred in service which 
resulted in any chronic or persistent disability).  Thus, the 
lack of any objective evidence of right foot complaints, 
symptoms, or findings for more than 40 years between the period 
of active service and his claim for service connection is itself 
evidence which tends to show that this disability did not have 
its onset in service or for many years thereafter. 

Moreover, the evidence does not show that the Veteran has a 
current disability of the second or third metatarsals.  Rather, 
the evidence shows that the Veteran has traumatic osteoarthritis 
of the metatarsophalangeal joint, which was not injured in 
service.  Therefore, although the Veteran did have a right foot 
injury in service, there is no medical evidence to relate the 
current disability of his metatarsophalangeal joint to the in-
service second and third metatarsals injury.  

The Board acknowledges the Veteran's credible contention that the 
injury in service changed his gait and caused excessive wear on 
the great toe.  However, no medical professional has provided any 
opinion indicating that even if the Veteran did have a changed 
gait, that that resulted in his traumatic osteoarthritis.  As 
discussed above, the evidence shows that the Veteran was 
diagnosed with traumatic osteoarthritis following a 2002 injury 
where the Veteran smashed his right foot.  The medical records 
associated with the Veteran's traumatic arthritis do not contain 
any medical opinion indicating that the disability resulted from 
his in-service injury.  

The Board acknowledges the Veteran's belief that he has residuals 
of a right foot injury related to his military service.  However, 
there is no evidence of record showing that the Veteran has the 
specialized medical education, training, and experience necessary 
to render competent medical opinion as to diagnosis and etiology 
of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
38 C.F.R. § 3.159(a) (1) (2010).  Consequently, the Veteran's own 
assertions as to diagnosis and etiology of a disability have no 
probative value.

As the preponderance of the evidence is against the Veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
Veteran's claim of entitlement to service connection for 
residuals of a right foot injury is denied.  See 38 U.S.C.A §5107 
(West 2002 & Supp. 2010).









CONTINUED ON NEXT PAGE


ORDER

Entitlement to service connection for bilateral hearing loss is 
granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for residuals of a right foot 
injury is denied.



____________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


